Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 11/23/2020.
Claims 5, 19, and 21 have been amended.
Claims 1-4 have been cancelled.
No claims have been added.
Claims 5-24 are pending.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 is labeled as “Previously Presented” but has had material removed indicating it has been amended.  Although not being made at this time, Applicant is advised that failure to provide the proper status identifiers for each claim could result in a notice of non-compliance being mailed for future responses.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to 
Claim 5 and 19 recite displaying data, allowing users to make selections in order to generate other data, displaying that data, and allowing administrators to control settings.  The limitations of receiving sections, selecting/providing settings (including administrative settings), displaying data and listings (including based on settings), compiling information based on selections, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) in the form of viewing project data, making product selection and receiving additional data based on those selections and predefined rules (administrator settings).  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or server to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable memory storing instructions.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).

- Using an input interface to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of displaying and inputting data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 6-8, 10-15, 20, 21, 23, and 24 recite further elements related to the receiving, sending, and/or displaying data to be used in the process of claim 5.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more 
Claim 9 recites further elements related to specific types of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 9 is ineligible.
Claim 16 recites further elements related to the receiving, sending, and/or displaying data to be used in the process of claim 5.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  They merely collect, send, and/or display additional data in the same manner as 
Claims 17 and 18 recite further elements related to the generating and transmitting data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  They merely generate data from collected data (by compiling that data into compilations or orders) and transmits that data.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 17 and 18 are ineligible.
Claim 22 recites further elements related to specific authorized locations where data can be modified.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, 9, 11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler et al. (Pub. No. US 2001/0044749 A1) in view of Hare et al. (Patent No. US 6,850,900 B1) in further view of Carapella et al. (Pub. No. US 2010/0010978 A1).
In regards to Claim 5, Heisler discloses:
memory storing instructions  executable by the processor to: ([0027], computer with application for access by the end-user)
display a graphical user interface having a plurality of input portions each associated with a different portion of a structure; (Fig. 3; [0030]; [0032], shows input portions and access to information regarding a portion of a structures, the website and associated software tools representing a graphical user interface (see also [0036], which explicitly describes graphical interactions by the user with the interface));
display, a listing of available products that are available from a supplier, at least some of the available products associated with a portion of the structure; ([0039]; [0044], shows the availability of products needed for completing the projects at store/online locations) 
receive, selections of products from among the available products from the user; ([0020]-[0025], shows the necessary products being provided to a user and the ability of the user to purchase only those products that are needed and/or not in the user’s possession, specifically discloses the ability to select and purchase items through an ecommerce transaction indicating that the selections are made through the interface/inputs)
generate an compilation of information associated with the selected products, the compilation including for each of the selected products a unique identifier corresponding to a product record of the supplier. ([0020]-[0025], shows information regarding the products and sellers being provided to the user; Fig. 5, shows the compilation including unique identifiers (such as SKU PART NO) associated with supplier records (such as  DESC and MFR))
Heisler does not explicitly disclose that the listings of available products and/or selections of products are performed through the input portions associated with different portions of a structure, however, Hare teaches:
display, in one or more of the input portions of the graphical user interface, a listing of available products that are available from a supplier, at least some of the available products associated with a [product category] and receive, through the one or more input portions, selections of products from among the available products from the user (fig. 19$; Fig. 19B; column 24, lines 44-65, shows available products being displayed in the interface by product categories (which is comparable to the structure portions in Heisler since organizing products by their relationship to a structure portion represents categorization) and the buyer can purchase the products through the input portions through which the products are displayed, “…provides a category list interface 260 as illustrated in FIG. 19A, a product list interface 262 as illustrated in FIG. 19B and plurality of searching commands accessible from either interface. The category list interface 260 identifies the categories accessible to the buyer and the number of products in each category. The product list interface 262 identifies each product in a category and enables the buyer to select the products and the quantity of the products…”) [Examiner’s Note: Applicant’s disclosure was used at least in part for the interpretation of these elements (see at least Fig. 16B)]   
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Heisler so as 
Heisler discloses a “base” method/system in which an interface displays portions of a structure or project in different portions of the interface and allows for the display and purchase of products related to each portion, as shown above.  Hare teaches a comparable method/system in which products related to different product categories are displayed in an interface for viewing and purchase, as shown above.  Hare also teaches an embodiment in which the listing of available products and selection by a user are performed in one or more of the input portions of the graphical user interface associated with different product categories, as shown above.  One of ordinary skill in the art would have recognized that the adaptation of the listing of available products and the selection by a user being performed in one or more of the input portions of the graphical user interface to Heisler could be performed with the technical expertise demonstrated in the applied references and would result in an improved system that would allow a more convenient and organized display of the identified products listed for sale in Heisler. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Heisler/Hare does not explicitly disclose settings provided by an administrator related to settings associated with the user profile; input portions selected and ordered according to settings of the user profile; or available products restricted according to the settings of the user profile.
by initiating a search (or other activities) in a user profile, the user has made an indication to the system of their profile which would, in response, display the admin selection for that particular profile that is being used; Figure 3, shows a profile page related to a specific user; [0087]; [0090]; 0094], shows examples of user related data already stored in a profile); settings provided by an administrator related to settings associated with the user profile; input portions selected and ordered in the graphical user interface according to settings of the user profile; and available products restricted according to the settings of the user profile. ([0016]-[0018], shows users searching for products related to components of a planned travel (equivalent in concept to the way in which searching for products related to components of a project would be performed), and those searches being governed by rules; [0030],  shows the rules being managed by an administrator, including a user’s results being selected and restricted based on user preferences in the user profile, the selection and display rules governed by the administrator are associated with the user profile; [0086], shows scores associated with products used to indicate the “best” results which indicates results being ordered based on user profile/preferences, portions being ordered by an administrator would be translated into the graphical user interface since the system/method of the reference is intended to display the data to the user (ordered results))
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Heisler/Hare so as to have included settings provided by an administrator related to settings associated with the user profile; input portions selected and ordered according to settings of the user profile; or available products 
As far as the particular non-functional descriptive material to describe/the reasons for ordering portions in the interface, it has been deemed merely intended usage of the claim and therefore accorded no patentable weight. Although the references do not explicitly state that the ordering of portions in the interface is used to “define a workflow for the user”, Examiner asserts that this is not a positively recited claim limitation and merely represents a user’s impression or interpretation of the results of the ordering.  The activities and results performed by Heisler/Hare/Carapella could conceivably be interpreted by a user as a defining workflow for a user.
In regards to Claim 8, Heisler discloses:
receive in substantially real-time from a system of the supplier product information about each of the available products. ([0043], “…in connection with certain projects it may be desirable to facilitate communication between the consumer and the vendor relative to the purchase, such as to facilitate further information from the vendor relative to the project…communication may be provided in any manner now known or hereafter devised. For example…chat-like communication may be facilitated…”, “chat-like communication” represents a form of communication that can be performed in “near-real” time ; [0044],  customers can be provided with information that includes price and inventory/availability at vendor locations)
In regards to Claim 9, Heisler discloses:
“…in connection with certain projects it may be desirable to facilitate communication between the consumer and the vendor relative to the purchase, such as to facilitate further information from the vendor relative to the project…communication may be provided in any manner now known or hereafter devised. For example…chat-like communication may be facilitated…”, “chat-like communication” represents a form of communication that can be performed in “near-real” time ; [0044],  customers can be provided with information that includes price and inventory/availability at vendor locations)
In regards to Claim 11, Heisler discloses:
receive via the input device a user selection of an input portion; (Fig. 3; [0030]) 
present via the display one or more product categories associated with the selected input portion. (Fig. 3; [0030])
In regards to Claim 12, Heisler discloses:
receive via the input device a user selection of a product category associated with the selected input portion; (Fig. 3; [0030]-[0032]) and 
present via the display one or more of the available products that are associated with the selected product category. (Fig. 3; [0030]-[0032])
In regards to Claim 13, Heisler discloses:
receive via the input device a list of available products that are available from a single location of the supplier at the time the list is received; ([0020]-[0025])
In regards to Claim 14, Heisler discloses:

In regards to Claim 15, Heisler discloses:
transmit the compilation to the supplier. ([0020]-[0025])
In regards to Claim 17, Heisler discloses:
wherein the instructions are executable by the processor further to: 
generate an order to purchase the selected products; ([0025]) and 
transmit the order to the supplier. ([0025])
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Hare in in further view of Carapella in further view of Coulston et al. (Pub. No US 2003/0028393 A1).
In regards to Claims 6 and 7, Heisler/Hare/Carapella does not explicitly disclose labor cost indications, however, Coulston teaches labor cost indications in a construction project related to a portion of a structure including tasks and products  (Abstract; [0004]-[0006]; [0015], shows an estimation of labor costs being provided for a project planned for a structure).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Heisler/Hare/Carapella so as to have included labor cost indications as taught by Coulston.
Heisler/Hare/Carapella discloses a “base” method/system in which estimates are made for home improvement and/or other constructions projects, as shown above.  Coulston teaches a comparable method/system in which estimates are made for constructions projects, as shown above.  Coulston also teaches an embodiment in 
Heisler/Hare/Carapella does not explicitly disclose receiving indications of time factors associated with a project performed on a structure, however, Coulston teaches receiving indications of time factors associated with a project performed on a structure  (Abstract; [0004]-[0006], shows times estimates for a construction project including procuring materials and multiple involved tasks) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Heisler/Hare/Carapella so as to have included receiving indications of time factors associated with a project performed on a structure, as taught by Coulston.
Heisler/Hare/Carapella discloses a “base” method/system in which data regarding estimates for a project performed on a structure are provided, as shown above.  Coulston teaches a comparable method/system in which data regarding estimates for a project performed on a structure are provided, as shown above.  Coulston also teaches an embodiment in which indications of time factors associated with a project performed on a structure are provided, as shown above.  One of ordinary skill in the art would have recognized the adaptation of receiving indications of time factors associated with a project performed on a structure Heisler/Hare/Carapella could 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of in view of Hare in in further view of Carapella in further view of Suen et al. (Pub. No US 2007/0143293 A1).
In regards to Claim 10, Heisler/Hare/Carapella does not explicitly disclose downloading the acquired data for offline use, however, Suen teaches downloading the acquired data for offline use  ([0007], shows times estimates for a construction project including procuring materials and multiple involved tasks) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Heisler/Hare/Carapella so as to have included downloading the acquired data for offline use, as taught by Suen.
Heisler/Hare/Carapella discloses a “base” method/system in which searches are made over networks and data is collected, as shown above.  Suen teaches a comparable method/system in which searches are made over networks and data is collected, as shown above.  Suen also teaches an embodiment in which the acquired data is downloaded for offline use, as shown above.  One of ordinary skill in the art would have recognized the adaptation of downloading the acquired data for offline use to Heisler/Hare/Carapella could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Hare in in further view of Carapella in further view of Reyes et al. (Pub. No. US 2012/0316913 A1).
In regards to Claim 16, Heisler/Hare/Carapella does not explicitly disclose analyzing an image taken by a camera to determine roof pitches, however, Reyes teaches analyzing an image taken by a camera to determine roof pitches. ([0020])
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Heisler/Hare/Carapella so as to have included the analyzing an image taken by a camera to determine roof pitches, as taught by Reyes.
Heisler/Hare/Carapella discloses a “base” method/system in which users select the most appropriate products for a home improvement project including taking measurements at the home, as shown above.  Reyes teaches a comparable method/system in which measurement of homes are determined by photographs, as shown above.  Reyes also teaches an embodiment in which images taken by a camera are analyzed to determine roof pitches, as shown above.  One of ordinary skill in the art would have recognized the adaptation of analyzing an image taken by a camera to determine roof pitches to Heisler/Hare/Carapella could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claim 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Hare in in further view of Carapella in further view of Smith (Pub. No. US 2006/0149658 A1).
In regards to Claim 18, Heisler/Hare/Carapella discloses the generating of a products and receiving quotes, as described above.  Heisler/Hare/Carapella does not explicitly disclose sending messages to different service providers requesting quotes for multiple subsets of required materials, however, Smith teaches sending messages to different suppliers requesting quotes for multiple subsets of required materials.  ([0006]; [0088]; [0196], shows requests for bids being sent to multiple materials suppliers based on the supplier’s expertise in specific areas of a construction project)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Heisler/Hare/Carapella so as to have included sending messages to different suppliers requesting quotes for multiple subsets of required materials, as taught by Smith.
Heisler/Hare/Carapella discloses a “base” method/system for compiling project requirements and acquiring bids for projects, as shown above.  Smith teaches a comparable method/system for analyzing project requirements and requesting bids for projects, as shown above.  Smith also teaches an embodiment in which messages are sent to different suppliers based on expertise and regarding different aspects of the project for requesting quotes of required materials, as shown above.  One of ordinary skill in the art would have recognized the adaptation of sending messages to different suppliers requesting quotes for multiple subsets of required materials to Heisler/Hare/Carapella could be performed with the technical expertise demonstrated in 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in further view of Carapella.
In regards to Claim 19, Heisler discloses:
A system comprising: 
a server configured to communicate with a first computing device and a second computing device, the server comprising: a server processor; and memory storing a back-end application with instructions executable by the server processor to: 
whereby the end user application displays a graphical user interface including: ; (Fig. 3; [0030]; [0032], shows input portions and access to information regarding a portion of a structures, the website and associated software tools representing a graphical user interface (see also [0036], which explicitly describes graphical interactions by the user with the interface); [0016], specifies that “…a variety of functions under the control of one or more software applications or other control components..” may be used);
a plurality of input portions, each associated with a different portion of a structure, the plurality of input portions consisting of the portions in the supervisor user selections; (Fig. 3; [0030]; [0032], shows input portions and access to information regarding a portion of a structures);
shows the availability of products that can be selected by a user) or 
Heisler also discloses a consumer device (i.e. second computer device) connected to a product vendor device from which products can be displayed (Fig. 2; [0043], customers are connected to third party businesses and can purchase selected items directly online). Heisler does not explicitly disclose that the items provided to the second device are based on supervisor selections, however, Carapella teaches:
receive, from the second computing device, an indication of an end user profile; (by initiating a search (or other activities) in a user profile, the user has made an indication to the system of their profile which would, in response, display the admin selection for that particular profile that is being used; Figure 3, shows a profile page related to a specific user; [0087]; [0090]; 0094], shows examples of user related data already stored in a profile) 
in response to the indicated end user profile (by initiating a search (or other activities) in a user profile, the user has made an indication to the system of their profile which would, in response, display the admin selection for that particular profile that is being used), receive supervisor user selections, from the first computing device, of: 
portions of a structure with which input portions of a graphical user interface of an end user application are associated; an order in which the input portions are to be presented in the graphical user interface of the shows users searching for products related to components of a planned travel (equivalent in concept to the way in which searching for products related to components of a project would be performed), and those searches being governed by rules; [0030],  shows the rules being managed by an administrator, including a user’s results being selected and restricted based on user preferences in the user profile, the selection and display rules governed by the administrator are associated with the user profile; [0086], shows scores associated with products used to indicate the “best” results which indicates results being ordered based on user profile/preferences, portions being ordered by an administrator would be translated into the graphical user interface since the system/method of the reference is intended to display the data to the user (ordered results))
available products that can be selected on the end user application, and available products that cannot be selected on the end user application, from among the-products that are available from a supplier; (the administrator (“supervisor”) selection of rules governing the number of products to be displayed, the scoring/ranking of products to be displayed, etc. indicates which available products can be selected by the customer and which available products cannot be selected by the customer, the administrator’s selections determine which available products are or are not displayed; [0016]-[0018], shows results for selection by the customer, results being governed by administrator rules; [0030]; [0065]-[0068], shows additional material regarding the rules being managed by an administrator, including a user’s results being restricted and the administrator selecting ; or 
not [displaying] available products that cannot be selected [on the end user application]  ([0017], available products that are restricted out by the administrator set rules and filters are not displayed to the end user) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Heisler so as to have included the above steps for settings provided by an administrator/supervisor and not displaying available products that cannot be selected on the end user application, as taught by Carapella in order to ensure that a product provider has increased ability to offer the best available products to the customer (Carapella, [0016]-[0019]; [0065]-[0068]; [0086]). 
Examiner’s Note: In view of the specification (see at least [0011]) that a supervisor can also be an administrator (and vice versa).  In view of this material, Examiner is interpreting that the administrator settings (as claimed in Claim 5) can be set by a supervisor (as claimed in Claim 19).  Therefore, it is interpreted that the “administrator” who would have made the “administrator-determined settings” in Claim 5 can be the same entity as the “supervisor” in Claim 19 and that the selection made by the “supervisor” in Claim 19 would be equivalent to the “administrator-determined settings” in Claim 5.
As far as the particular non-functional descriptive material to describe/the reasons for ordering portions in the interface, it has been deemed merely intended usage of the claim and therefore accorded no patentable weight. Although the .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Hare in in further view of Carapella in further view of Coulston et al. (Pub. No US 2003/0028393 A1).
In regards to Claim 23, Heisler/Carapella does not explicitly disclose labor cost indications, however, Coulston teaches labor cost indications in a construction project related to a portion of a structure (Abstract; [0004]-[0006]; [0015], shows an estimation of labor costs being provided for a project planned for a structure).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Heisler/Carapella so as to have included labor cost indications as taught by Coulston.
Heisler/Carapella discloses a “base” method/system in which estimates are made for home improvement and/or other constructions projects, as shown above.  Coulston teaches a comparable method/system in which estimates are made for constructions projects, as shown above.  Coulston also teaches an embodiment in which estimations of labor costs are returned along with the indication of needed materials, as shown above.  One of ordinary skill in the art would have recognized the adaptation of labor cost indications to Heisler/Carapella could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 
Heisler/Carapella does not explicitly disclose receiving indications of time factors associated with a project performed on a structure, however, Coulston teaches receiving indications of time factors associated with a project performed on a structure including tasks and products  (Abstract; [0004]-[0006], shows times estimates for a construction project including procuring materials and multiple involved tasks) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Heisler/Carapella so as to have included receiving indications of time factors associated with a project performed on a structure, as taught by Coulston.
Heisler/Carapella discloses a “base” method/system in which data regarding estimates for a project performed on a structure are provided, as shown above.  Coulston teaches a comparable method/system in which data regarding estimates for a project performed on a structure are provided, as shown above.  Coulston also teaches an embodiment in which indications of time factors associated with a project performed on a structure are provided, as shown above.  One of ordinary skill in the art would have recognized the adaptation of receiving indications of time factors associated with a project performed on a structure Heisler/Carapella could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claims 20, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Carapella in further view of Hampton (Pub. No. US 2013/0211964 A1).
In regards to Claim 20, Heisler/Carapella disclose the above system in which a supervisor can set parameters for displaying products to users.  Additionally, Heisler teaches an association of products and product categories as accessible to a user (Fig. 3; [0030]-[0032], products are categorized by parts of a trip).  Heisler/Carapella does not explicitly disclose a supervisor selecting the associations of available products with product categories, however, Hampton teaches:
receive supervisor user selections of at least one of: 
associations of product categories with input portions; or 
associations of available products with product categories. ([0041]; [0045], product categories are created and products are assigned to categories)
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the ability to select associations of available products with product categories, as in the improvement discussed in Hampton, in the system executing the method of Heisler/Carapella. As in Hampton, it is within the capabilities of one of ordinary skill in the art to allow a supervisors make selections such as associations of available products with product categories to Heisler/Carapellas’ system in which products can be displayed by categories and in which a supervisor can set set parameters regarding the display of available products with the predicult of providing supervisors control over additional 
In regards to Claim 21, Heisler disclose the above system in which a supervisor can set parameters for displaying products to users.  Heisler does not explicitly disclose, but Carapella teaches:
receive supervisor user selections of at least one of: 
the order in which product categories associated with an input portion are presented in the end user application; or 
the order in which available products associated with a product category are presented in the end user application. ([0086], “The scoring feature allows an administrator to define points for certain criteria and rank the flight options accordingly.”, shows the administrator ranking flight options to determine the order in which they are presented)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Heisler so as to have included the order in which available products associated with a product category are presented in the end user application, as taught by Carapella in order to in order to ensure that a user gets the best results by setting rankings for products (Carapella, [0086], “The flights with the 5 (this number is only an example) best scores would then be the options displayed to the traveler.”).
In regards to Claim 24, Heisler/Carapella discloses the above system in which parameters are set for products.  Heisler/Carapella does not explicitly disclose but Hampton teaches:

an indication of a discount associated with a category of products; 
an indication of a discount associated with an individual product; ([0131], “blowout prices” shows that a discount and/or custom price (a price other than the original or standard price) was received for a product) or 
an indication of a custom price associated with an individual product. ([0131], “blowout prices” shows that a discount and/or custom price (a price other than the original or standard price) was received for a product) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Heisler/Carapella so as to have included an indication of a discount and/or custom price associated with an individual product as taught by Hampton in order to allow the system to receive necessary information in order to highlight special features regarding the product and notify the user (Hampton, [0131], “…highlight products with special features, such as limited time offers, timed offers, blowout prices, campaigns, etc.”). 
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Carapella in further view of Dare et al. (Pub. No. US 2012/0036220 A1).
In regards to Claim 22, Heisler/Carapella does not explicitly disclose where a first user profile is authorized to modify user selections via the server, and a second user profile is authorized to modify user selections via the device but not via the server.  However, Dare teaches where a first user profile is authorized to modify user selections via the server, and a second user profile is authorized to modify user selections via the a second user profile may make a wish list (compilation of items) on a child device, then a first user profile may modify those selection via the server)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Heisler/Carapella so as to have included where a first user profile is authorized to modify user selections via the server, and a second user profile is authorized to modify user selections via the device but not via the server, as taught by Dare in order to provide oversight when a user attempting to obtain products (Dare, [0004]). [0004] of Dare shows the application of the administrator modification access applied to an employee device from an employer.  This could be applicable to Heisler, Carapella, and the combination of those references.  For example, if the user who is selecting products were an employee selecting products such as building supplies (in Heisler) or travel accommodations (in Carapella), then the features of Dare would provide oversight in these situations, such as denying selections made by an employee that the employer/administrator believed was too expensive or an incorrect choice.

Additional Prior Art Not Relied Upon
Lamkin et al. (Pub. No. US 2004/0220926 A1): At least [0175] teaches an administrator providing settings associated to a user profile in which products from multiple sources are selected, restricted, etc. based on the user profile.  Like Carapella, although the reference does not explicitly disclose the use of the system for construction projects, the process is comparable to the process in the claims for retrieving products 
Esser et al. (Pub. No. US 2009/0313035 A1): At least [0070]-[0078] teaches an administrator making selections to create and/or update labor time and parts (product) estimates for specific projects (automobile repairs by characteristics of the automobile).
Kumar et al. (Patent No. US 9,984,338 A1): At least Figure 3; column 8, line 63-column 9, line 24; Claim 1 teaches the use of separate devices used by administrators and other users to access a webstore/website (“e-commerce website”) via a server.

Response to Arguments
Applicant’s arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claimed invention "require[s] a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the prior state of the art." and argues in view of Trading Techs.
Applicant provides a detailed comparison, however, the issue lies in how the facts of the case relate to the interface itself.  For example, Trading Techs was found eligible because  “…the patents describe a trading system in which a graphical user interface ‘display[s] the market depth of a commodity traded in a market” including various static and dynamic displays and this graphical user interface solves “‘problems of prior graphical user interface devices…relating to speed, accuracy and usability.’…”.  
Regarding PNC, the method/system merely processes the information, it is not transformed into a new state or thing. According to office policy and guidance, simply processing data to create new or different data is not regarded as a transformation under the machine-or-transformation test.  
Applicant argues that creating a specific interface cannot be performed in the human mind.  However, the interface used in Applicant’s claims is merely used to implement or interact with the system.  The underlying process and activities it is use with can be performed in the human mind.
II. Rejection of Claims under 35 U.S.C. §103:
Applicant’s arguments are drawn to the newly added claim material and are therefore moot in view of the new prior art rejections, citations, and/or explanations provided above.  Additionally, Carapella discloses the selection and ordering of portions.  As described in [0086], the administrator scores the options by defining the points for criteria and ranking indicating that the administrator is selecting and ordering the options to determine the order in which results are displayed.  It is also noted that 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S./
Examiner, Art Unit 3629
February 27, 2021


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624